DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendments to the Claims and Specification filed July 8, 2021 are received and entered.
2.	Claims 13, 15 – 23, 43, and 45 – 53 are withdrawn in view of the telephone election detailed below.  Claims 4 – 9, 26 – 27, 34 – 39, and 56 – 57 are cancelled.  Claims 61 and 62 are newly added.  Claims 1 – 3, 10 – 12, 14, 24 – 25, 28 – 33, 40 – 42, 44, 54 – 55, and 58 – 62 are pending and under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Requirement
4.	This application contains claims directed to the following patentably distinct species:
Group I
A.	FIG. 5A, directed to a first embodiment of a resonant phase sensing system that includes a phase shifter 510 disposed between a voltage-to-current converter 508 and an oscillator 516, and analog-to-digital converters 528/530 connected between low pass filters 524/526 and an amplitude and phase calculation block 531.
B.	FIG. 5B, directed to a second embodiment of a resonant phase sensing system that includes a variable phase shifter 519 disposed between phase shifter 518, low-pass filter 534, and oscillator, and analog-to-digital converters 528/530 connected between low pass filters 524/526 and an amplitude and phase calculation block 531.
C.	FIG. 5C, corresponding to a third embodiment of a resonant phase sensing system that includes a phase shifter 510 disposed between a voltage-to-current converter 508 and an oscillator 516, a first analog-to-digital converter 529 disposed between a programmable gain amplifier 514 and digital mixers 521/523, and a second analog-to-digital converter 541 disposed between phase shifter 518 and oscillator 516.

Group II
D.	A first embodiment of a detection of the presence of external interference based on a profile/transient response of phase information as a function of the driving frequency.
E.	A second embodiment of a detection of the presence of external interference based on a profile/transient response of amplitude information as a function of the driving frequency.
F.	A third embodiment of a detection of the presence of external interference based on a transient response of a combination of the phase information and the amplitude information.

Group IIII
G.	Utilizing an amplitude of driving of the resistive-inductive-capacitive sensor by the driver as an operational parameter to mitigate the presence of external interference.
H.	Utilizing a driving frequency as an operational parameter to mitigate the presence of external interference.
I.	Utilizing a resonant frequency of the resistive-inductive capacitive sensor as an operational parameter to mitigate the presence of external interference.
J.	Utilizing a filter response of a filter within the system as an operational parameter to mitigate the presence of external interference.
K.	Utilizing a communication of an alert to a processing module downstream of the measurement circuit as an operational parameter to mitigate the presence of external interference.
L.	Utilizing a communication of an alert to a user of a device comprising the system as an operational parameter to mitigate the presence of external interference.
M.	Utilizing a noise floor of the system as an operational parameter to mitigate the presence of external interference.

5.	The species are independent or distinct for the following reasons.  Each Species within each Group and each sub-species sets forth unique configurations of various disclosed features.  These unique configurations amount to a multitude of independent and distinct species given how many possible ways to compensate for non-uniformities on a display Applicant has disclosed.  Additionally, these species are not obvious variants of each other based on the current record.
With regard to Group I, the particular circuitry arrangement and connections disclosed with regard to each of the three embodiments are independent and distinct from one another.  The particular placement and connections of each of the components that differ between these three embodiments provide unique configurations that, absent evidence to the contrary, are not obvious variations of each other.
With regard to Group II, the particular elements that are utilized to determine the presence of external interference are independent and distinct from one another.  The particular sensed/detected information and the reliance thereof for detecting, and subsequently correcting, external interference provide unique ways to mitigate interference that, absent evidence to the contrary, are not obvious variations of each other.
With regard to Group III, the particular parameters that are utilized to be modified to mitigate external interference are independent and distinct from one another.  The particular parameters selected for mitigating interference each provide unique methods and results for interference mitigation that, absent evidence to the contrary, are not obvious variations of each other.
6.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
In this particular Application, at the very least different search queries would be required.  Due to the number of possible combinations of the species of Groups I – III, the equivalent of multiple searches would likely need to be conducted to properly review the prior art for each of the disclosed species.

7.	The Examiner contacted Applicant’s representative to reassert the requirement to elect species from Groups I and III set forth in the Requirement for Restriction / Election mailed with regard to parent application 16/679,773 on October 15, 2020.
On January 5, 2021, Applicant’s representative notified the Examiner that Applicant elects, with traverse, Group I - Species A, corresponding to the structural configuration of FIG. 5A, and Group III - Species H, corresponding to utilizing a driving frequency as an operational parameter to mitigate the presence of external interference.
Applicant has thus elected the same species that were elected in parent application 16/679,773.  Applicant previously asserted in parent application 16/679,773 that claims 13, 15 – 23, 43, and 45 – 53 do not correspond to the election of Species A 
Applicant’s arguments for traversal will be considered when supplied in writing.  However, the Examiner recommends Applicant avoid rehashing the previous arguments with regard to parent application 16/679,773.  Those arguments were considered unpersuasive in light of the guidance of the MPEP and would be found so once again.
Additionally, as explained in the Non-Final Rejection mailed January 22, 2021, the election requirement with regard to species D – F is moot based on the recitations of the claims.  This is true for the present application as well and is the reason why Applicant was not required to elect between species D – F.  If the claims were to change to differentiate between species D – F, another election requirement would be made by the Examiner.

First Action Final Rejection
8.	This Office Action is made FINAL because the presently presented claims 1 – 3, 10 – 12, 14, 24 – 25, 28 – 33, 40 – 42, 44, 54 – 55, and 58 – 62 would have been properly finally rejected on the grounds and art of record had they been presented a second time in parent application 16/679,773.
This Application is a continuation (hereinafter referred to as the “New Application”) of Application 16/679,773 (hereinafter referred to as the “Parent”).  The claims of the Parent were rejected on January 22, 2021.
As set forth in MPEP §706.07(b), "claims of a new application may be finally rejected in the first Office action in those situations where (A) the new application is a 
The New Application is a continuation from the Parent Application and all the claimed elements in the present application were properly rejected in the Parent application.   Since pending claims 1 – 3, 10 – 12, 14, 24 – 25, 28 – 33, 40 – 42, 44, 54 – 55, and 58 – 62 of the New Application are identical to the rejected claims 1 – 3, 10 – 12, 14, 24 – 25, 28 – 33, 40 – 42, 44, 54 – 55, and 58 – 62 of the Parent Application, all of the claimed elements in the present application would have been properly finally rejected on the grounds and art of record if they had been entered earlier.  In other words, a mere restatement of the rejection of the claims of the Parent Application would have amounted to a proper final rejection.  Instead, Applicant fined the New Application without changing one word of the previously rejected claims of the Parent Application.  Therefore, the pending claims of the New Application are rejected for the exact same reasons set forth in the Parent Application in the Office Action mailed January 22, 2021.
Applicant should have known at the time of filing the New Application that the present recitations would be subject to a First Action Final Rejection because these claims "would have been properly finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to the filing of the Continuation”.
Therefore, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1, 12, 28, 31, 42, and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mani et al. (U.S. Pub. 2020/0201475).
Regarding claim 1, Mani teaches: a system (FIG. 1; paragraph [0021]; input deice 100) comprising:
a resistive-inductive-capacitive sensor (FIGS. 1, 2; paragraphs [0021], [0036]; input device 100 uses one or more of resistive, capacitive, inductive, etc., sensing technology within sensing device 240 in sensing region 120);
a driver configured to drive the resistive-inductive-capacitive sensor at a driving frequency (FIG. 2; paragraphs [0059], [0063]; sensor driver 250 drives sensor electrodes 260.  The driving signals may be frequency shifted and are thus the driving signals inherently are provided at a driving frequency.  The “driver” is the portion of the sensor driver 250 that outputs driving signals to sensor electrodes 260);
a measurement circuit communicatively coupled to the resistive-inductive-capacitive sensor and configured to measure phase information and amplitude associated with the resistive-inductive-capacitive sensor (FIG. 2; paragraphs [0059], [0090], [0091]; the amplitude and phase of signals received by sensor electrodes 260 
a noise detection circuit communicatively coupled to the measurement circuit and configured to determine a presence of external interference in the system based on at least one of the phase information and the amplitude information (FIG. 2; paragraphs [0059], [0085], [0090], [0091]; sensor driver 250 generates an interference metric based on the display interference data and corrects for this interference to increase the accuracy of detecting inputs caused by an input object and ignoring interference.  The “noise detection circuit” is the portion of the sensor driver 250 that determines the interference metric so adjustments / corrections can be applied.  The interference is caused by the display portion of the device and is therefore external to sensing device 240).
Regarding claim 31, this claim is merely a method recitation of the functions elements set forth above with regard to claim 1.  Accordingly, the scope of the elements in this claim is virtually identical to the subject matter rejected above with regard to claim 1.  For these reasons, this claim is rejected for the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be provided in this action for purposes of brevity.
Regarding claims 12 and 42, Mani teaches: wherein the noise detection circuit is further configured to modify one or more operational parameters of the system in 
Regarding claims 28 and 58, Mani teaches: wherein the noise detection circuitry is further configured to estimate a magnitude of noise induced by the external interference (FIG. 2; paragraphs [0059], [0085], [0090], [0091], [0098], [0114]; as set forth above, the “noise detection circuit” portion of sensor driver 250 generates an interference metric based on the display interference data.  The interference may include values based on the amount [magnitude] of display interference).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2 – 3, 10 – 11, 14, 24 – 25, 32 – 33, 40 – 41, 44, 54 – 55, and 61 – 62 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, as applied to claims 1 and 31 above, and further in view of Brosnan (U.S. Pub. 2012/0105353).
Regarding claims 2 and 32, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the phase information as a function of the driving frequency.
However, Mani teaches that a model of the effects of the display signals on the sensor may be utilized for correcting for interference using a predicted interference metric based on the applied display signals (paragraphs [0091], [0102]).  In other words, Mani teaches using a model/profile to detect and correct interference.
In a related field of endeavor, Brosnan discloses: a method and device for reducing noise interference in a touchscreen system (Title; Abstract).
With regard to claims 2 and 32, Brosnan teaches: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the phase information as a function of the driving frequency (FIGS. 5 – 8; paragraphs [0045], [0046], [0048]; a drive frequency of a touchscreen controller 100 is adjusted to avoid the harmonics of undesired noise signals at certain frequencies so that the amplitude of the undesired external noise signals becomes sufficiently small when driven at the adjusted drive frequency.  For example, if a display has a fundamental noise frequency of 15 kHz, strong interference is expected at 15 kHz, 45 kHz, 75 kHz, etc. [i.e., a phase of 30 kHz].  Adjusting the drive frequency to fall between these expected strong interference frequencies would cause the amplitude of the undesired external noise signals to be small and comparatively insignificant).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan Mani, are known.  Additionally, the teachings of a system that corrects for external noise relative to a touch sensor by calculating a phase and amplitude of expected noise and changing a driving frequency of the touch sensor to be out of phase with the expected noise to reduce the amplitude of expected noise, as taught by Brosnan, are known as well.  The combination of the known teachings of Mani and Brosnan would yield the predictable result of a system that uses a model/profile to detect and correct for external noise relative to a touch sensor by calculating a phase and amplitude of expected noise and changing a driving frequency of the touch sensor to be out of phase with the expected noise to reduce the amplitude of expected noise.  In other words, it would have been obvious to merely utilize the particular drive frequency correction of Brosnan of selecting a drive frequency that results in a smaller amplitude of noise based on a phase of the expected noise in order to provide an alternate means of reducing the effect of external noise/interference, as disclosed by Mani.  Therefore, it would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield the aforementioned predictable results.
Regarding claims 3 and 33, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the amplitude information as a function of the driving frequency.
Mani teaches that a model of the effects of the display signals on the sensor may be utilized for correcting for interference using a predicted interference metric based on the applied display signals (paragraphs [0091], [0102]).  In other words, Mani teaches using a model/profile to detect and correct interference.
Additionally, Brosnan teaches: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the amplitude information as a function of the driving frequency (FIGS. 5 – 8; paragraphs [0045], [0046], [0048]; a drive frequency of a touchscreen controller 100 is adjusted to avoid the harmonics of undesired noise signals at certain frequencies so that the amplitude of the undesired external noise signals becomes sufficiently small when driven at the adjusted drive frequency.  For example, if a display has a fundamental noise frequency of 15 kHz, strong interference is expected at 15 kHz, 45 kHz, 75 kHz, etc. [i.e., a phase of 30 kHz].  Adjusting the drive frequency to fall between these expected strong interference frequencies would cause the amplitude of the undesired external noise signals to be small and comparatively insignificant).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 10 and 40, Mani fails to explicitly disclose: wherein in a noise measurement phase: the driver is configured to drive a zero signal to the resistive-inductive-capacitive sensor; and the noise detection circuit is configured to monitor the 
However, Brosnan teaches: wherein in a noise measurement phase: the driver is configured to drive a zero signal to the resistive-inductive-capacitive sensor (paragraph [0048]; undesired external noise signal can be detected when drive signals are not provided [zero signal] by the touchscreen controller 100 to the touchscreen 90); and
the noise detection circuit is configured to monitor the amplitude information during driving of the zero signal to determine presence of external interference in the system (paragraph [0048]; when no driving signals [zero signal] are provided to touchscreen 90, an amplitude of an undesired external noise signal is measured and detected).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 11 and 41, Mani fails to explicitly disclose: wherein in the noise measurement phase the noise detection is configured to determine the presence of external interference in the system response to the amplitude information during driving of the zero signal exceeding a predetermined threshold amplitude.
However, Brosnan teaches: wherein in the noise measurement phase the noise detection is configured to determine the presence of external interference in the system response to the amplitude information during driving of the zero signal exceeding a predetermined threshold amplitude (paragraph [0048]; when no driving signals [zero 
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 14 and 44, Mani fails to explicitly disclose: wherein the one or more operational parameters comprises the driving frequency.
However, Brosnan teaches: wherein the one or more operational parameters comprises the driving frequency (FIGS. 5 – 8; paragraphs [0045], [0046], [0048]; a drive frequency of a touchscreen controller 100 is adjusted reduce the impact of external noise).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 24 and 54, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to: perform a plurality of measurements of the phase information, each at a different driving frequency; and compare the plurality of 
However, Brosnan teaches: wherein the noise detection circuit is configured to: perform a plurality of measurements of the phase information, each at a different driving frequency (FIGS. 6, 8; paragraphs [0043], [0044]; amplitude of noise signals at different driving frequencies are shown in FIGS. 5 and 7.  These noise signals and their corresponding harmonics/phase based on a particular duty cycle [30 kHz for 50% duty cycle] are utilized to determine a drive frequency which would result in a reduction of the amplitude of noise); and
compare the plurality of measurements to an expected phase versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system (FIGS. 6, 8; paragraphs [0043], [0044], [0046], [0048]; as set forth above, amplitude of noise signals at different drive frequencies are shown in  FIGS. 6 and 8 where the external noise is excessive at a phase of 30 kHz from the initial drive frequency [17 kHz in FIG. 6 and 30 kHz in FIG. 8) when the duty cycle is 50%.  The external noise signals at these particular frequencies and their corresponding harmonics/phase [every 30 kHz] are detected in order for a drive frequency to be selected to minimize the external noise.  For example, when it is determined that undesired external noise is present at 15 kHz and every 30 kHz, including 105 kHz and 135 kHz, the touchscreen controller 100 may be driven at 120.5 kHz to minimize noise).
Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 25 and 55, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to: perform a plurality of measurements of the amplitude information, each at a different driving frequency; and compare the plurality of measurements to an expected amplitude versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system.
However, Brosnan teaches: wherein the noise detection circuit is configured to: perform a plurality of measurements of the amplitude information, each at a different driving frequency (FIGS. 6, 8; paragraphs [0043], [0044]; amplitude of noise signals at different driving frequencies are shown in FIGS. 5 and 7.  These noise signals and their corresponding harmonics are utilized to determine a drive frequency which would result in a reduction of the amplitude of noise); and
compare the plurality of measurements to an expected amplitude versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system (FIGS. 6, 8; paragraphs [0043], [0044], [0048]; as set forth above, amplitude of noise signals at different drive frequencies are shown in  FIGS. 6 and 8.  The amplitude of undesired noise signals are generally compared to a threshold to determine whether the amplitude is sufficiently small.  When applied to FIGS. 6 and 8, it is clear that excessive external noise is 
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 61 and 62, Mani fails to explicitly disclose: wherein the one or more operational parameters comprises: an amplitude of driving of the resistive-inductive-capacitive sensor by the driver; the driving frequency; a resonant frequency of the resistive-inductive-capacitive-sensor; a filter response of a filter within the system; communication of an alert to a processing module downstream of a measurement circuit for measuring the amplitude information and the phase information; communication of an alert to a user of a device comprising the system; and a noise floor of the system.
However, Brosnan teaches: wherein the one or more operational parameters comprises:
an amplitude of driving of the resistive-inductive-capacitive sensor by the driver;
the driving frequency (FIGS. 5 – 8; paragraphs [0045], [0046], [0048]; a drive frequency of a touchscreen controller 100 is adjusted reduce the impact of external noise.  The remainder of this claim is non-elected and recited in the alternative);
a resonant frequency of the resistive-inductive-capacitive-sensor;
a filter response of a filter within the system;

communication of an alert to a user of a device comprising the system; and
a noise floor of the system.
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  

13.	Claims 29 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, as applied to claims 1 and 31 above.
Regarding claims 29 and 59, Mani teaches: wherein the noise detection circuitry is configured to: collect a plurality of samples of an output of the measurement circuit (FIG. 2; paragraphs [0090], [0091]; a model of the effects of the display signals on the touch sensors may be calculated and calibrated by taking samples of interference on the sensor electrodes 260 in the presence of one or more gate select signals, subpixel data signals, and emission control signals.  It is suggested that measurements of each of the listed signals impact on interference may be independently performed as part of the model calibration); and
compensate for the noise power due to the resistive-inductive-capacitive sensor and the measurement circuit to estimate the magnitude of the noise (FIG. 2; paragraphs [0090], [0091], [0114]; an overall amount of display interference [noise power] may be 
Mani does not explicitly disclose: calculate a total noise power in the system based on the plurality of samples.
However, in constructing the model disclosed by Mani, it is clear to a person of ordinary skill in the art that it would be logical to measure the amount of interference that each of the gate select signals, subpixel data signals, and emission control signals causes.  Then, it is logical that the model would add these three noise magnitudes together to calculate an overall noise power caused by these signals.  By formulating the model in this way, the updates to the model can be based on changes in the effects on only one of these signals or on any number of these signals.
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to modify the known teachings of Mani to yield predictable results of independently measuring the interference caused by known sources of interference and combining these multiple measurements into an overall noise level for noise reduction.  Such a modification merely requires applying logic and reason in light of the explicit disclosure of Mani to provide an obvious alternative what is explicitly disclosed by Mani.

14.	Claims 30 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, as applied to claims 29 and 59 above, in further view of Brosnan.
Regarding claims 30 and 60, Mani fails to explicitly disclose: wherein the noise detection circuitry is configured to measure the output of the measurement circuit when the driver drives a zero signal to the resistive-inductive-capacitive sensor.
However, Brosnan teaches: wherein the noise detection circuitry is configured to measure the output of the measurement circuit when the driver drives a zero signal to the resistive-inductive-capacitive sensor (paragraph [0048]; undesired external noise signal can be detected when drive signals are not provided [zero signal] by the touchscreen controller 100 to the touchscreen 90).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  

Conclusion
This is a Continuation of applicant's earlier Application No. 16/679,773.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626